The plaintiff sued out process against the defendant, for claim and delivery of certain specified articles, from the Superior Court of Wayne.
The property was taken into possession by the Sheriff of Wayne County, and by him delivered to the plaintiff on the 29th of December, 1870.
On the 26th of May, 1871, after notice of the application to the plaintiff, his Honor, Judge Watts, ordered the plaintiff to re-deliver to the defendant, the goods mentioned in the proceedings, seized by the Sheriff of Wayne County, and heretofore delivered by him to the plaintiff. From which order the plaintiff appealed.
It is enough to notice one of several fatal objections, to the proceeding had before his Honor, Judge Watts. He had no jurisdiction to set aside an order made in the County of Wayne. Wood v. Morris, post, 637.
The reasoning in support of this conclusion, assumes that Judge Watts had jurisdiction in the two counties, for which he had (568)  made an exchange with Judge Clarke, during the two weeks of the Court of each County. *Page 441 
This is a question about which we are not at liberty to express an opinion; and it is referred to, merely to "exclude a conclusion." The Constitution, art. 4, sec. 14, authorizes Judges to exchange Districts; it does not follow as a matter of course that Judges are thereby authorized to exchange one or two counties in their Districts, on the idea that "the greater includes the less;" for there are many grave considerations tending to a different conclusion, among others, the many difficult and perplexing questions, like the one now before us, which a splitting up of districts may give rise to.
The other branch of this section has no bearing on the question; by it, the Governor, for good reasons, "may require any Judge to hold one or more specified terms, in lieu of the Judge, in whose District, they are." This has no reference to an exchange of one or more counties. There may be good reasons for requiring Judge A. to hold a special Term in a County of the District of Judge B., and no corresponding good reason for requiring Judge B. to hold a special Term in a County of the District of Judge A. So that provision does not bear upon our question.
There is error. Order appealed from reversed.
Per curiam.
Reversed.
Cited: S. v. Watson, 75 N.C. 137; S. v. Ray, 97 N.C. 514.
(569)